UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-4107


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELANIA CORCINO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00260-BO-2)


Submitted:   March 17, 2011                 Decided:   April 13, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond J. Rigat, Washington, DC, for Appellant.   George E. B.
Holding, United States Attorney, Matthew L. Fesak, Anne M.
Hayes,   Assistant  United  States Attorneys,   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Melania Corcino pled guilty to conspiracy to commit

sex trafficking of minors, sex trafficking through coercion, and

interstate transportation of persons with intent to engage in

prostitution,             in    violation           of       18    U.S.C.       § 371       (2006).          On

appeal,        she     challenges             her        conviction,            claiming             that   the

district       court       erred        by    failing             to    inquire       sua       sponte      into

whether    she        was       competent          to    enter          the    plea     when         post-plea

medical        evidence          showed        that          she       suffered        from          untreated

psychological problems at the time of the plea.                                       We affirm.

               We review for abuse of discretion a defendant’s claim

that     the        district         court         should         have        ordered       a    competency

hearing.        United States v. Banks, 482 F.3d 733, 742-43 (4th Cir.

2007).         Under       this      standard,           we       “must       determine         whether     the

court’s    exercise             of   discretion,              considering          the      law       and   the

facts, was arbitrary or capricious.”                                   United States v. Mason, 52
F.3d 1286, 1289 (4th Cir. 1995).

               The district court should hold a competency hearing

when it has reasonable cause to believe that a defendant may

suffer from a mental disease or defect that interferes with his

ability        to    understand              the    nature             and     consequences            of   the

proceedings          against         him      or     to       assist          properly          in    his   own

defense.             18        U.S.C.        § 4241(a)            (2006);        United          States      v.

Moussaoui, 591 F.3d 263, 291 (4th Cir. 2010).                                               To determine

                                                         2
whether    reasonable       cause    exists,        the     district      court    should

consider any “evidence of irrational behavior, the defendant’s

demeanor     at      trial,    and       medical         opinions       concerning     the

defendant’s       competence.”           Mason, 52 F.3d    at     1290.      “[T]he

presence of some degree of mental illness is not to be equated

with incompetence. . . .”            Hall v. United States, 410 F.2d 653,

659 (4th Cir. 1969).          Instead, the legal test for competency is

whether the defendant “has sufficient present ability to consult

with   his     lawyer       with     a        reasonable        degree     of     rational

understanding – and whether he has a rational as well as factual

understanding of the proceedings against him.”                          Dusky v. United

States, 362 U.S. 402 (1960).

             Our review of the record leads us to conclude that the

district court did not abuse its discretion by failing to sua

sponte conduct a retrospective competency hearing to determine

if   Corcino      was   competent        to    enter     the    plea.      The     medical

evidence in the record, including that of Corcino’s own expert,

did not establish reasonable cause to believe that Corcino, at

the time of the plea, was unable to assist her attorney or

understand     the      consequences      of      the    proceedings      against     her.

Accordingly, we affirm her conviction.                         We dispense with oral

argument because the facts and legal contentions are adequately




                                              3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4